Citation Nr: 1722387	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  09-48 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for sleep apnea. 



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel






INTRODUCTION


The Veteran had active service in the United States Army from June 1980 to September 1980, from June 1983 to July 1984, and from February 2003 to February 2004. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction has since been transferred to the Columbia, South Carolina RO, (hereinafter, Agency of Original Jurisdiction (AOJ)).  

This case was previously before the Board in September 2014 and September 2016 when it was remanded for additional development, including affording the Veteran a VA examination and addendum medical opinion.  The case now returns to the Board for further adjudication.  

Although the Veteran requested a hearing before the Board in the filing of his substantive appeal, he withdrew that request in an October 2011 statement.  As there have been no further requests for a hearing, the Board deems the hearing request to be withdrawn.  See 38 C.F.R. § 20.704(c) (2016). 

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board's September 2016 remand included the following directive: 

"Contact the Veteran and request that he provide the names and addresses, with approximate dates of treatment, of all private (i.e., non-VA) medical care providers who have provided any treatment to him for sleep apnea, including  T.E.C., N.P.S.C.S.D, J.A., M.D., the hospital where his December 2006 uvulopalato-pharyngoplasty and tonsillectomy were performed, and M.P.C.  If signed authorizations are received from the Veteran, obtain the private treatment records.  A copy of any records obtained, to include a negative reply, should be included in the claims file. 

If efforts to obtain any identified records are unsuccessful, the Veteran must be informed of the missing records, the efforts made to obtain them, and of further actions that will be taken." 

The record does not reflect that the AOJ has complied with this remand directive.  Particularly with regards to obtaining records from the December 2006 surgery, the Veteran reported his understanding that this surgery was performed by Dr. O'Connor for which he provided VA an authorization to obtain records.  See VA Form 21-4138 received October 2016; VA Form 21-4142 received October 2016.  However, the record obtained from Dr. O'Connor only included a sleep study test and not the surgical records.  It does not appear from the record that the Veteran is aware that his surgery reports have not been received by VA.  As such, the Veteran should be advised of missing records.  Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the names and addresses, with approximate dates of treatment, of all private (i.e., non-VA) medical care providers who have provided any treatment to him for sleep apnea, including The Everett Clinic, North Puget Sound Clinic for Sleep Disorders, records from J.A., M.D., and the hospital where his December 2006 uvulopalato-pharyngoplasty and tonsillectomy were performed, and Mount Pleasant Cardiology.  The Veteran should be advised that a records request with Dr. O'Connor did not include his December 2006 surgery records.  If signed authorizations are received from the Veteran, obtain the private treatment records.  A copy of any records obtained, to include a negative reply, should be included in the claims file. 

If efforts to obtain any identified records are unsuccessful, the Veteran must be informed of the missing records, the efforts made to obtain them, and of further actions that will be taken.

2.  Upon completion of the above, and any additional development deemed appropriate, the AOJ should readjudicate the remanded issue.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

